Citation Nr: 1215969	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, claimed as lumbar fracture with spondylolisthesis, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active military service from December 1972 to December 1975, from December 1978 to December 1980, from April 1982 to July 1987, and from December 1987 to August 1989.  Prior to her fourth and final period of active service, the Veteran had reserve component service, including periods of active duty for training (ACDUTRA), during periods when she was not performing active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the Veteran's request to reopen a previously-denied claim for a back disorder, claimed as lumbar fracture with spondylolisthesis.  In a readjudication issued in November 2009, the RO granted the request to reopen the claim and denied the claim on the merits.  

In November 2010, the Veteran testified before a Veterans Law Judge in a Videoconference hearing.  The Veterans Law Judge who conducted the November 2010 Videoconference hearing is no longer employed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In March 2012, the Veteran was notified that the Veterans Law Judge who conducted the November 2010 Videoconference hearing was no longer employed by the Board.  The Veteran was offered an opportunity to request another hearing.  See 38 C.F.R. § 20.707 (2011).  Prior to the expiration of the period allowed for response, the Veteran requested another Videoconference hearing.  The Veteran is entitled to the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO regarding the claim on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to her current address of record, with a copy of the notice letter sent to her representative.  Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

